Sullivan, J.
Aided by exceptionally lucid and forceful arguments, we have again carefully examined the record in this case, and have again reached the conclusion that the judgment of the district court is adequately supported by competent and credible proof, and should, therefore, be affirmed. The original opinion (Chicago, B. & Q. R. Co. v. First Nat. Bank of Omaha, 58 Nebr., 548, 78 N. W. Rep., 1064) contains what is believed to be a substantially accurate statement of the main facts; and, since counsel for appellant expressly conceded in the oral argument that no disputed question of law is involved, we think it sufficient at this time to announce the result of our deliberations. The judgment in favor of the appellee will stand
Affirmed.